DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive.
With regard to claim 1 and similar claims in substance, Applicant states, “Accordingly, Levinson compares locally and remotely-generated maps. Both of these maps represent static data. This is different from computing difference data representing a difference between the detected data and the reference data acquired by the sensor while driving without having to generate the maps.” However, the claims do not describe “computing difference data representing a difference between the detected data and the reference data acquired by the sensor while driving without having to generate the maps.” Instead, the claims describe the limitation of “compute difference data representing a difference between the detected data and the reference data.” Applicant also states, “The independent claims 1, 9, 17 and 24 as amended recite that the reference data comprises a reference list of background objects located in a field of view (FOV) of the sensor. This feature is not taught by Levinson, who merely teaches stored map data. “ However, Levinson discloses determining differences between map data from a repository and locally-generated map data (Column 38, lines 29-40). Levinson further discloses updating map data in the repository using information from an autonomous vehicle including sensor information (Column 13, line 62 – column 14, line 17) such as cameras that can be used to classify objects (Column 9, line 63 – column 10, line 8). As a result, the stored map data in the repository is created from information provided by an autonomous vehicle that also generates local map data. Therefore, Levinson discloses “the reference data comprises a reference list of background objects located in a field of view (FOV) of the sensor” by using camera sensor data to classify objects that is used for updating map data stored in a repository.
With regard to claim 5 and similar claims in substance, Applicant states, “Applicant respectfully disagrees with this assertion. While Ferguson compares background images, Ferguson does not teach subtracting the reference image from the detected data image.”  However, Ferguson discloses a detected image (of a road) from a camera and a reference image that depicts background objects (Column 2, lines 54-58). Ferguson further discloses subtracting from the image (of the road) the background objects from the reference image (Column 2, lines 58-62). Therefore, Ferguson discloses “subtracting the reference image from the detected data image” by subtracting background objects from the reference image from the detected image (of a road) from a camera.
Applicant’s remaining arguments with respect to claims 5, 6, 13, 14, 19, 20, 23, 26, 27, and 30 rely on the previous arguments of claim 1 and similar claims in substance. However, as the arguments to claim 1 and similar claims in substance have been addressed above, the rejection of claims 5, 6, 13, 14, 19, 20, 23, 26, 27, and 30 are therefore maintained since there is no further arguments presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12, 15-18, 21, 22, 24, 25, 28, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 9,612,123 B1).
Regarding claim 1, Levinson discloses a system, comprising: at least one imaging sensor; (Figure 3A, element 340 and column 8, lines 44-46, image capture sensors including cameras)	and a processor (Figure 3A, element 347a, autonomous vehicle (AV) controller), configured to: using the imaging sensor, acquire detected data describing an environment of an autonomous vehicle, (Figure 3A, element 340a and column 6, lines 25-47 and column 9, lines 41-62, obtaining data including camera data of an area local to an autonomous vehicle that can be used to generate local map data, column 12, lines 5-50)	derive reference data from a predefined map (Column 13, line 62 – column 14, line 17, reference data repository storing map data that is updated using sensor information from the autonomous vehicle), wherein the reference data comprises a reference list of background objects located in a field of view (FOV) of the at least one imaging sensor, (Column 9, line 63 – column 10, line 8, camera sensor information is used to determine and classify external objects)	compute difference data representing a difference between the detected data and the reference data, (Column 38, lines 29-40, determining the differences between the map data from the repository and the local map generated by the autonomous vehicle where it is obvious that the repository could be substituted with the updated reference data repository in other embodiments of Levinson because the various repositories of Levinson store map data and would yield the predictable result of providing map data that can be compared with local map data)	and transfer the difference data (Column 38, line 54 – column 39, line 4, sending map data differences to a teleoperator for depiction on a computing device).
Regarding claim 2, Levinson discloses wherein the processor is configured to transfer the difference data to storage (Column 38, line 54 – column 39, line 4, differences in the map data are displayed on the teleoperator’s computing device where it is obvious that the differences must be stored on the computing device in order to provide the display).
Regarding claim 3, Levinson discloses wherein the processor is configured to transfer the difference data, over a network, to a remote server (Figures 7-9, autonomous vehicle communicates with the teleoperator computing device using a network).
Regarding claim 4, Levinson discloses wherein the map includes a voxel map (Column 41, lines 28-38, data structure for storing map data can be implemented using voxels).
Regarding claim 7, Levinson discloses wherein the map maps a plurality of background objects to respective locations (Column 38, lines 36-40, map data can have objects in a physical environment and can be used to identify changes).
Regarding claim 8, Levinson discloses wherein the detected data include a full list of objects, the processor being configured to acquire the full list by identifying the objects in an image acquired by the sensor, (Column 9, line 63 – column 10, line 10, detecting and classifying sensed objects)	and wherein the difference data include a reduced list of the objects, the processor being configured to compute the reduced list by removing at least one of the background objects from the full list (Column 38, line 54 – column 39, line 4, depiction of the differences including changes such as missing objects are displayed to the teleoperator).
Regarding claims 9, 17, and 24 similar reasoning as discussed in claim 1 is applied.
Regarding claim 10, similar reasoning as discussed in claim 2 is applied.
Regarding claim 11, similar reasoning as discussed in claim 3 is applied.
Regarding claims 12, 18, and 25 similar reasoning as discussed in claim 4 is applied.
Regarding claims 15, 21, and 28 similar reasoning as discussed in claim 7 is applied.
Regarding claims 16, 22, and 29 similar reasoning as discussed in claim 8 is applied.
Regarding claim 31, Levinson discloses a system, comprising: at least one imaging sensor, configured to acquire an image of an environment of an autonomous vehicle; ; (Figure 3A, element 340 and column 8, lines 44-46, image capture sensors including cameras for an autonomous vehicle)	a first processor (Figure 3A, element 347a, autonomous vehicle (AV) controller), configured to: identify a plurality of objects in the image based on a reference list of background objects located in a field of view (FOV) of the at least one imaging sensor, (Column 9, line 63 – column 10, line 23, detecting and classifying external objects from camera sensor data provided by the autonomous vehicle used to update a reference data repository, column 13, line 62 – column 14, line 17)	and transfer, over a network (Figure 8, teleoperator and autonomous vehicle are in communication over a network), a list of at least some of the objects; (Column 18, lines 43-63, teleoperator is able to receive sensor information from the autonomous vehicle including information about dynamic objects where it is obvious that all information about each dynamic object can be a list)	and a second processor (Figure 10, element 1004, a computing device where it is obvious that computing devices typically have a processor), configured to: receive the list, and in response to receiving the list, synthesize the image by rendering each of the objects in the list on a display (Figure 10 and column 18, line 63 – column 19, line 11, the teleoperator displays an image of the sensor data of the autonomous vehicle including the detected dynamic objects).
Claims 5, 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 9,612,123 B1) in view of Ferguson et al. (US 10,678,259 B1) and further in view of Lin et al. (US 2018/0232639 A1).
Regarding claim 5, Levinson discloses all limitations as discussed in claim 4.	Levinson does not clearly disclose wherein the detected data include a detected-data image, wherein the reference data include a reference image, wherein the difference data include a difference image, the processor being configured to compute the difference image by subtracting the reference image from the detected-data image.	Ferguson discloses taking a camera image and a reference image of a road area and identifying differences between the two by subtracting background images (Column 2, lines 52-64) where the reference image is a prior image that can be stored remotely (Column 10, lines 55-59).	Ferguson’s technique of determining the difference between a camera image and reference of a road area would have been recognized by one of ordinary skill in the art to be applicable to the display of transmitted differences between map data of Levinson and the results would have been predictable in the transmission and display of differences between images of map data. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Levinson in view of Ferguson does not clearly disclose wherein the processor is further configured to compress the difference image prior to transferring the difference image.	Lin discloses compressing an image prior to transmitting an image to a remote computing device (Paragraph 0117).	Lin’s technique of compressing an image prior to transmission would have been recognized by one of ordinary skill in the art to be applicable to the transmitting of a difference image for display on a teleoperator’s remote device of Levinson in view of Ferguson and the results would have been predictable in the compression of a difference image for display on a teleoperator’s remote device prior to transmission. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Ferguson discloses wherein the detected-data image, the reference image, and the difference image are three-dimensional (Column 6, lines 16-18, images captured by a camera can have three-dimensional spatial range).
Regarding claim 13, similar reasoning as discussed in claim 5 is applied.
Regarding claim 14, similar reasoning as discussed in claim 6 is applied.
Claims 19, 20, 23, 26, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 9,612,123 B1) in view of Ferguson et al. (US 10,678,259 B1) and further in view of Boon (US 6,233,279 B1).
Regarding claim 19, Levinson discloses all limitations as discussed in claim 18.	Levinson does not clearly disclose wherein the reference data include a reference image, and wherein the difference data include a difference image.	Ferguson discloses taking a camera image and a reference image of a road area and identifying differences between the two by subtracting background images (Column 2, lines 52-64) where the reference image is a prior image that can be stored remotely (Column 10, lines 55-59).	Ferguson’s technique of determining the difference between a camera image and reference of a road area would have been recognized by one of ordinary skill in the art to be applicable to the display of transmitted differences between map data of Levinson and the results would have been predictable in the transmission and display of differences between images of map data. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Levinson in view of Ferguson does not clearly disclose wherein the difference data include a compressed difference image, and wherein the processor is configured to compute the image by: decompressing the difference image, and adding the decompressed difference image to the reference image.	Boon discloses compressing difference data that is calculated between different image data of a target and prediction block and that the compressed difference data can be decompressed and added to image data of the prediction block (Abstract).	Boon’s technique of decompressing difference image data and adding it to other image data would have been recognized by one of ordinary skill in the art to be applicable to the compressed difference image of a camera and reference image of Levinson in view of Ferguson and the results would have been predictable in the decompressing of a compressed difference image of a camera and reference image and adding the decompressed difference image to the reference image. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 20 and 27, similar reasoning as discussed in claim 6 is applied.
Regarding claim 23, Levinson discloses all limitations as discussed in claim 17.	Levinson further discloses wherein the difference data include a reduced list of objects identified in an image acquired by the sensor (Column 38, lines 29-40, determining changes to objects in a physical environment).	Levinson does not clearly disclose wherein the reference data include a reference image.	Ferguson discloses taking a camera image and a reference image of a road area and identifying differences between the two by subtracting background images (Column 2, lines 52-64) where the reference image is a prior image that can be stored remotely (Column 10, lines 55-59).	Ferguson’s technique of determining the difference between a camera image and reference of a road area would have been recognized by one of ordinary skill in the art to be applicable to the display of transmitted differences between map data of Levinson and the results would have been predictable in the transmission and display of differences between images of map data. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Levinson in view of Ferguson does not clearly disclose wherein the processor is configured to compute the image by superimposing a rendering of each of the objects onto the reference image.	Boon discloses compressing difference data that is calculated between different image data of a target and prediction block and that the compressed difference data can be decompressed and added to image data of the prediction block (Abstract).	Boon’s technique of decompressing difference image data and adding it to other image data would have been recognized by one of ordinary skill in the art to be applicable to the compressed difference image of changes to objects of a camera and reference image of Levinson in view of Ferguson and the results would have been predictable in the decompressing of a compressed difference image of a camera and reference image and adding the decompressed difference image of changes to objects  to the reference image. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 26, similar reasoning as discussed in claim 19 is applied.
Regarding claim 30, similar reasoning as discussed in claim 23 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Manivasagam et al. (US 2020/0301799 A1) discloses an autonomous vehicle generating three-dimensional map data using LiDAR.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613